DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7, 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 4-7, these claims contain features requiring specific devices be adjacent to other specific devices.  The Examiner has determined that the word adjacent is present in the specification in only five instances.  The first instance is in the Background page 2 lines 1-5 merely to say that charge is transferred to another adjacent device.  The second instance in in the Summary on page 4 lines 1-5 which states that charge-coupled devices (CCDs) in each line are moved in the scan direction to CCDs  in an adjacent next line.  The third instance which also occurs in the Summary page 4 lines 5-10 which states when the charges accumulated in the CCDs are moved in the scan direction to an adjacent line.  The fourth instance occurs in the 
These mentions are all generally related to adjacent line sensors in the array.  None of the stated instances is related to the positioning of the output circuitry (multiplexers, AD converters etc.) in relation to the line sensor. The Examiner does not find support for any of the limitations of claims 4-7 based on the written description of these instance.  
The Examiner has also Examined Figures 1-3 for support however, these Figures appear to be circuit diagrams and not chip layout diagrams.  Furthermore, from the claimed features it does not appear support exists even if these Figures were considered layout diagrams.  
For example, claim 4 requires a multiplexer adjacent to a first line sensor and a last line sensor.  From Figures 1-2 it appears that no multiplexers are adjacent to any line sensor.  All lines sensors have an amplifier as the adjacent circuit element.  Even if adjacent was not being interpreted as directly next to the line sensor, it appears the multiplexers are all on one side of the chip and the closest line sensor is 12_N (last line sensor).  There is no multiplexer adjacent to 12_1 (first line sensor).  Therefore, there is no support from the Figures for this limitation which requires a multiplexer adjacent to both first and last line sensors.
Claim 5 requires similar limitations as claim 4 except instead of the multiplexer, it claims the AD converters as the adjacent element.  From Figure 1-3 it is clear that the same flaws exists for the AD converters as do the multiplexers.

Claim 18 is rejected for similar reasoning as applied to claim 4.
Claim 19 is rejected for similar reasoning as applied to claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated above the term “adjacent” with respect to the various circuit components has not been disclosed either in the specification or the Figures.  Therefore, the requirements of claims 4-7 and 18-19 are unclear.  Merriam-Webster defined adjacent as 1a : not distant : nearby; b : having a common endpoint or border c : immediately preceding or following.  The Examiner interprets the definition 1a: nearby is an appropriate interpretation of the claimed language.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita US 2003/0197857 hereinafter referred to as Yamashita in view of Nixon O. et al. US 6,633,058 hereinafter referred to as Nixon.
In regards to claim 1, Yamashita teaches:
"A bidirectional time delay integration (TDI) line image sensor, comprising: a pixel unit including N line sensors, each having M charge-coupled devices (CCDs) arranged in a line" 
Yamashita teaches in Figure 2 and [0043] a TDI sensor capable of bi-directional scanning with a photoelectric surface of m pixels X n lines.
"wherein the N line sensors are arranged in a scan direction and configured to move, in the scan direction, charges accumulated in respective [rows] of the line sensors and accumulate the charges"
Yamashita Figure 2 and [0043] teaches in the case where charges are integrated and transferred in a forward direction with respect to the line arrangement direction, the charges are 
"and an output circuit configured to receive the charges accumulated in first and last ones of the line sensors of the pixel unit parallelly in respective [rows], selectively according to the scan direction"
Yamashita Fig. 11A teaches output controller 17 receives output from either direction according to the control signal for stage moving direction. 
“perform analog-to-digital (AD) conversion on the received charges"
Yamashita teaches AD converter 15. 
"store the resulting signals"
Yamashita teaches storing image signals in scanned image data memory. 
“and then sequentially output the stored signals”
Yamashita Figure 1 teaches output of the signals to comparator 25.
	Yamashita does not explicitly teach:
	“rows”
	However, the readout from columns as opposed to rows would be considered an obvious implementation.  At most it merely represents a mathematical rotation of the invention in space.  Those of ordinary skill would readily recognize a rotation of the invention in space as an obvious implementation that does not yield any unexpected results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it 
For example, Nixon teaches in column 7 lines 15-20 and Figure 7 horizontal readout of a TDI array.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Yamashita in view of Nixon to have included the features of “rows” to circumvents the compromises ordinarily made between the charge handling capacity of the pixel column and the short wavelength response of the pixels (Nixon column 4 lines 45-50).
In regards to claim 8, Yamashita/Nixon teach all the limitations of claim 1 and further teach:
	“wherein the output circuit is commonly connected to the line sensors regardless of the scan direction”
	Yamashita Figure 11A teaches each side of the sensor 14 commonly connected to the output controller 17.
In regards to claim 11, Yamashita/Nixon teach all the limitations of claim 1 and claim 11 contains similar limitations.  Therefore claim 11 is rejected for similar reasoning as applied to claim 1.
In regards to claim 20, Yamashita/Nixon teach all the limitations of claim 11 and claim 20 contains similar limitations as contained in claim 8.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 8.
Claim 2-7, 9-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Nixon and further in view of Harwit et al. US 7,796,174 hereinafter referred to as Harwit.
In regards to claim 2, Yamashita/Nixon teach all the limitations of claim 1 but do not explicitly teach:
“and a memory buffer configured to store output signals from the AD converters and sequentially output the stored signals”
Yamashita teaches AD converter 15.  Yamashita teaches storing image signals in scanned image data memory.  Yamashita Figure 1 teaches output of the signals to comparator 25.
Yamashita/Nixon do not explicitly teach:
“wherein the output circuit comprises: first amplifiers configured to receive the charges accumulated in the first line sensor of the pixel unit parallelly in respective columns at corresponding charge storage nodes and amplify the received charges”
Harwit teaches in column 9 lines 20-35 and Figure 12 each column (row) of pixels 604 may be associated with a sense node 804a. Harwit further teaches an amplifier 1208, formed on the first semiconductor substrate 126, may be associated with each sense node 804.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “wherein the output circuit comprises: first amplifiers configured to receive the charges accumulated in the first line sensor of the pixel unit parallelly in respective columns at corresponding charge storage nodes and amplify the received charges” in order to avoid integrating incompatible fabrication process technologies (Harwit column 1 lines 60-65).
“second amplifiers configured to receive the charges accumulated in the last line sensor of the pixel unit parallelly in respective columns at corresponding charge storage nodes and amplify the received charges”
Harwit teaches in column 9 lines 20-35 and Figure 12 a second sense node 804b at an end of each column (row) of pixels 604 opposite the end at which the first sense node 804a is located may be provided to support bi-directional output from the sub-arrays 1204.. Harwit further teaches an amplifier 1208, formed on the first semiconductor substrate 126, may be associated with each sense node 804.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “second amplifiers configured to receive the charges accumulated in the last line sensor of the pixel unit parallelly in respective columns at corresponding charge storage nodes and amplify the received charges” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
“multiplexers configured to respectively select either ones of the first amplifiers and the second amplifiers according to the scan direction”
Harwit column 10 lines 25-30 and Figure 12 teaches if bi-directional output is provided, the sense node 804 from which a voltage signal for a pixel 604 or pixels 604 included in a column (row) of pixels is obtained may be selected using a switch 1212.  Switch 1212 is a multiplexer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “multiplexers configured to respectively select either ones of the first amplifiers and the second amplifiers according to the scan direction” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
“AD converters configured to AD-convert output signals from the multiplexers, respectively”
Harwit teaches in Figure 12 and column 10 lines 30-40 teach the signal from a pixel or the integrated signal from many pixels in a TDI arrangement is then processed by an analog to digital converter (ADC) 1220.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “AD converters configured to AD-convert output signals from the multiplexers, respectively” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
	In regards to claim 3, Yamashita/Nixon/Harwit teach all the limitations of claim 2 and further teach:
“wherein the amplifiers are source follower amplifiers”
Harwit Figure 12 and column 9 line 40 teaches amplifier 1208 may comprise a source follower amplifier.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “wherein the amplifiers are source follower amplifiers” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
In regards to claim 4, Yamashita/Nixon/Harwit teach all the limitations of claim 2 and further teach:
	“wherein at least one of the multiplexers are arranged adjacent the first line sensor, while at least one of the other multiplexers are arranged adjacent the last line sensor”
	Harwit Figure 12 teaches switches 1212 located in this manner with respect to the lines of the sensor array.  It would have been obvious for a person with ordinary skill in the art before the 
In regards to claim 5, Yamashita/Nixon/Harwit teach all the limitations of claim 2 and further teach:
“wherein at least one of the AD converters are arranged adjacent the first line sensor, while at least one of the other AD converters are arranged adjacent the last line sensor”
Harwit Figure 12 teaches AD converters located nearby line sensors.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “wherein at least one of the AD converters are arranged adjacent the first line sensor, while at least one of the other AD converters are arranged adjacent the last line sensor” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
In regards to claim 6, Yamashita/Nixon/Harwit teach all the limitations of claim 2 and further teach:
“wherein the multiplexers and the AD converters are arranged adjacent only one of the first line sensor and the last line sensor”
Harwit Figure 12 teaches multiplexers and AD converters located nearby line sensors.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features 
In regards to claim 9, Yamashita/Nixon/Harwit teach all the limitations of claim 2 and further teach:
	“wherein a column of the line sensors is correspondingly connected to one of the first amplifiers, one of the second amplifiers, one of the multiplexers, and one of the AD converters”
Harwit Figure 12 teaches these connections.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “wherein a column of the line sensors is correspondingly connected to one of the first amplifiers, one of the second amplifiers, one of the multiplexers, and one of the AD converters” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
In regards to claim 10, Yamashita/Nixon/Harwit teach all the limitations of claim 2 and further teach:
“wherein each of the multiplexers is configured to receive a selection signal, receive an input from either one of the first amplifiers and the second amplifiers according to the selection signal, and transmit the received input to each of the AD converters”
Harwit Figure 12 column 10 lines 25-30 teaches if bi-directional output is provided, the sense node 804 from which a voltage signal for a pixel 604 or pixels 604 included in a column 
In regards to claim 12, Yamashita/Nixon teach all the limitations of claim 11 but do not explicitly teach:
“wherein the selectors are multiplexers”
Harwit column 10 lines 25-30 and Figure 12 teaches if bi-directional output is provided, the sense node 804 from which a voltage signal for a pixel 604 or pixels 604 included in a column (row) of pixels is obtained may be selected using a switch 1212.  Each switch 1212 is interpreted as a multiplexer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively modified to have modified Yamashita/Nixon in view of Harwit to include the features of “wherein the selectors are multiplexers” in order to avoid integrating incomepatible fabrication process technologies (Harwit column 1 lines 60-65).
In regards to claim 13, Yamashita/Nixon/Harwit teach all the limitations of claim 11 and further teach:
“wherein the selectors are analog multiplexers”
Harwit teaches in Figure 12 and column 10 lines 30-40 teach the signal from a pixel or the integrated signal from many pixels in a TDI arrangement is then processed by an analog to digital converter (ADC) 1220.  It is clear from Figure 12 that the multiplexer switch 1212 processes the pixel data prior to the ADC 1220.  Therefore, the switch 1212 must be an analog 
In regards to claim 14, Yamashita/Nixon teach all the limitations of claim 11 and claim 14 contains similar limitations as contained in claim 2.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 2.
In regards to claim 15, Yamashita/Nixon/Harwit teach all the limitations of claim 14 and claim 15 contains similar limitations as contained in claim 2.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 2.
In regards to claim 16, Yamashita/Nixon teach all the limitations of claim 11 and claim 16 contains similar limitations as contained in claim 2.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 17, Yamashita/Nixon/Harwit teach all the limitations of claim 14 and claim 17 contains similar limitations as contained in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
In regards to claim 18, Yamashita/Nixon teach all the limitations of claim 11 and claim 18 contains similar limitations as contained in claim 4.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 4.
In regards to claim 19, Yamashita/Nixon/Harwit teach all the limitations of claim 16 and claim 19 contains similar limitations as contained in claim 5.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 5.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422